BUCHANAN, Judge,
dissenting.
I believe cognizance should be taken of Ind.Rules of Procedure, Trial Rule 52(D)1 *232in this case. While some findings were made in this case, none were required. It is our duty to apply the findings to the matters with which they deal and view the judgment as based upon a general finding as to any other matters or issues. Dolph v. Mangus (1980), Ind.App., 400 N.E.2d 189. We should then affirm the trial court's decision if it is sustainable on any theory which is supported by the evidence and not contrary to a special finding. Id.
A review of the record convinces me that there is sufficient evidence to support the trial court's determination. The trial court must evaluate the parent's habitual patterns of conduct to determine whether there is a reasonable probability of future deprivation of the children. J.K.C. v. Fountain County Dep't of Pub. Welfare (1984), Ind.App., 470 N.E.2d 88. The trial court need not wait until the children are irreversibly influenced such that their physical, mental and social growth is permanently impaired before terminating the parent-child relationship. Id.
It was Danforth's criminal propensities, and ensuing eriminal conviction, that originally resulted in the removal of the children. The majority intimates that Dan-forth's incarceration has provided him with the opportunity for reformation and rehabilitation, an opportunity he did not seize upon according to the evidence. His criminal inclination continued even after four years of incarceration. He told Fuller "when I get out [of jail,] you and [the caseworker] are both dead, I'm gonna' blow you both away." Record at 282. Surely we need not wait for bleeding victims before we find sufficient evidence of the likelihood of Danforth's future incarceration. Danforth's behavior reflected in the record proves that there is a reasonable probability that his pattern of conduct which precipitated the removal of the children has not changed. Therefore, the majority's reasoning that the absence of a specific finding by the trial court of Dan-forth's threat implies that it disregarded his statement would not seem to be supported by TR. 52(D). See Sekerez v. Board of Sanitary Comm'rs (1974), Ind.App., 312 N.E.2d 98, on rehearing (if a fact is not found in the findings of fact, a negative finding is not to be implied).
The judgment of the trial court should be affirmed.

. TR. 52(D) provides in pertinent part:
"The court may make special findings of fact upon less than all the issues in a case when:
(1) special findings of fact are made but are not required under this rule; ...
[[Image here]]
*232... findings of fact with respect to issues upon which findings are not required shall be recognized as findings only upon the issues or matters covered thereby and the judgment or general finding, if any, shall control as to the other issues or matters which are not covered by such findings."